Title: From George Washington to Brigadier General William Smallwood, 7 January 1778
From: Washington, George
To: Smallwood, William



Dear Sir:
Valley Forge, January 7, 1778.

Learning that the Captured Brig contains a great quantity and variety, of officers baggage; and necessaries proper for them; many articles of which from the length of time I have been in the service and difficulty of procuring them at first, I stand much in need of, I shall be obliged to you for sending me, if to be had, the things contained in the

Inclosed memm. I will pay the appraised value, or come in as a common purchaser at a public auction as shall be thought best. With sincere esteem and regard I am, etc.

P.S. I shall refer you to another Letter of mine written since the above, but still wish for the articles in the Inclosed List.

